Citation Nr: 0427290	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1956 to December 
1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2002, a statement of the case was issued in January 2003 and 
a substantive appeal was received in February 2003.

The veteran was initially scheduled for hearings in November 
2003 and May 2004.  However, by way of telephone contact with 
the RO in October 2003, the veteran notified the RO that he 
would be unable to attend the November 2003 hearing.  By way 
of telephone contact with the RO in April 2004, the veteran 
indicated he was too ill to attend a hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Initially the Board notes that there is no specific statutory 
guidance with regard to asbestos-related claims, nor has the 
Secretary promulgated any regulations in regard to such 
claims.  However, VA has issued a circular on asbestos-
related diseases.  DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular) provides guidelines 
for considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The United States 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that VA must analyze an appellant's claim to entitlement 
to service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).
 
The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos- 
related disease can develop from brief exposure to asbestos 
or as a bystander.  The guidelines identify the nature of 
some asbestos-related diseases.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).
 
The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).

In the case at hand, the evidence of record demonstrates that 
the veteran currently has an asbestosis disability.  The 
Board also notes that the RO, by way of a January 2003 
Statement of the Case, apparently conceded the veteran's 
exposure to asbestos during active duty service, but an April 
2004 supplemental statement of the case sets for the reason 
for the denial as a lack of evidence of asbestos exposure 
during service.  

An August 2002 statement from the veteran notes significant 
post-service asbestos exposure.  Additionally, an August 2002 
letter from an attorney notes that the veteran was involved 
in a personal injury lawsuit based on his asbestos-related 
lung disease.  A January 2003 medical opinion of record notes 
a 40-year history of asbestos exposure, with two of the years 
being from the veteran's active duty service.  This opinion 
states that the veteran's "exposure to asbestos while in the 
military contributed to asbestos-related pleural disease, 
asbestosis and asbestos-related skin cancer."  However, the 
opinion does not account for the significant post-service 
asbestos exposure and its role in the development of the 
veteran's asbestosis.  Consequently, the Board believes that 
a more detailed etiology opinion is required in this case.

Moreover, in September 2004, the Board received additional 
evidence pertaining to the veteran's claim.  The RO has not 
reviewed any of the new evidence, and the veteran has not 
waived preliminary review by the RO.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide, to 
include any pertinent evidence in his 
possession.  The RO should also request 
that the veteran provide any evidence in 
his possession that pertains to the 
claim.  

2.  The RO should then undertake 
appropriate development of any evidence 
of asbestos exposure before, during and 
after service.  In this regard, the 
veteran should be requested to report all 
non-service exposure to asbestos with 
dates of employment.  

3.  After completion of the above, the 
veteran should be scheduled for an 
appropriate VA examination to ascertain 
the etiology of his current asbestosis.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  For 
purposes of this examination, the 
examiner should be instructed to assume 
for the sake of argument that the veteran 
was exposed to asbestos during service.  
The examiner should be asked to offer an 
opinion as to the likelihood of an 
etiological relationship between the 
veteran's in-service asbestos exposure 
and his current asbestosis, in light of 
any pre-service and/or post-service 
exposure to asbestos.  A detailed 
rationale should be provided for all 
opinions.

4.  After undertaking any additional 
development deemed necessary by the RO, 
the RO should review the expanded record 
(to include all evidence received since 
the April 2004 supplemental statement of 
the case) and determine if service 
connection is warranted.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




